NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 31 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10343

                Plaintiff-Appellee,             D.C. No.
                                                1:17-cr-00012-LJO-SKO-1
 v.

EDWARD PAUL CRAGG, AKA Eddie                    MEMORANDUM*
Paul Cragg,

                Defendant-Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of California
               Lawrence J. O’Neill, Chief District Judge, Presiding

                       Argued and Submitted March 4, 2020
                            San Francisco, California

Before: SILER,** WARDLAW, and M. SMITH, Circuit Judges.

      Edward Cragg appeals his conviction and sentence for receipt of material

involving the sexual exploitation of minors, 18 U.S.C. § 2252(a)(2), and the district

court’s denial of his motion to suppress statements made to law enforcement. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742. We affirm the

denial of the motion to suppress, and we vacate the conviction and remand.

      Cragg argues that we should vacate his conviction and remand this case for a

new trial because he did not knowingly and intelligently waive his right to trial

counsel. “Whether a defendant knowingly and intelligently waived his right to

counsel is a mixed question of law and fact, reviewed de novo.” United States v.

Hantzis, 625 F.3d 575, 579 (9th Cir. 2010). While “the district court need not

follow a particular script when conducting a Faretta hearing, it must ensure that

the defendant ‘understands 1) the nature of the charges against him, 2) the possible

penalties, and 3) the dangers and disadvantages of self-representation.’” Id. at 579-

80 (quoting United States v. Erskine, 355 F.3d 1161, 1167 (9th Cir. 2004)). The

burden is on the government to prove that the waiver was knowing and intelligent,

and it is a heavy burden that requires us to “indulge in all reasonable presumptions

against waiver.” United States v. Forrester, 512 F.3d 500, 507 (9th Cir. 2008).

      Cragg concedes that the district court warned him of the dangers and

disadvantages of self-representation. With regard to understanding the nature of

the charges against him, Cragg noted that he had “been made well aware of all

[the] facts and charges,” during his colloquy with the district court. That is

sufficient to demonstrate that Cragg understood the nature of the charges against

him. Cf. United States v. Audette, 923 F.3d 1227, 1235 (9th Cir. 2019) (“In


                                          2                                      18-10343
response to questions from the court, Audette said that he had read the indictment

and understood the charges against him.”).

      However, the government is unable to point to any part of the record where

the district court either informed Cragg of the possible penalties or specifically

asked him if he was aware of the possible penalties before his waiver. The

government instead directs us to the transcript of Cragg’s arraignment before a

magistrate judge. While the magistrate judge did explain the possible penalties,

Cragg did not himself indicate that he understood them. Moreover, we have

cautioned against looking at the record as a whole, see United States v. Balough,

820 F.2d 1485, 1488 (9th Cir. 1987), and instead direct our inquiry to the

defendant’s understanding “at the particular stage of the proceedings at which [the

defendant] purportedly waived his right to counsel.” United States v. Gerritsen,

571 F.3d 1001, 1010 (9th Cir. 2009) (citing Erskine, 355 F.3d at 1169) (emphasis

omitted). Cragg did not indicate on the record that he understood the possible

penalties before he purportedly waived his right to counsel. Thus, the government

has failed to meet its burden of proving that Cragg’s Faretta waiver was knowing

and intelligent. Cf. United States v. Rylander, 714 F.2d 996, 1005 (9th Cir. 1983)

(“There is also no indication in the record that Rylander understood the possible

penalties at the time he waived counsel. The district judge did not discuss the

penalties that might be imposed until he took up the motion for a jury trial, after


                                          3                                    18-10343
Rylander’s waiver of counsel.”). Because “the failure to meet the requirements for

a valid Faretta waiver constitutes per se prejudicial error,” Erskine, 355 F.3d at

1167, we vacate Cragg’s conviction and remand for a new trial.

      In light of the remand, we need address only one other issue in this appeal—

whether Cragg’s prearrest statements to law enforcement should have been

suppressed because they were made involuntarily. Cragg contends that his

prearrest statements were involuntary due to officers’ threats that Cragg would

suffer adverse consequences if he exercised his right to remain silent. We review

de novo a district court’s conclusion that a statement was voluntary. United States

v. Preston, 751 F.3d 1008, 1020 (9th Cir. 2014) (en banc). “A confession is

involuntary if coerced either by physical intimidation or psychological pressure.”

United States v. Haswood, 350 F.3d 1024, 1027 (9th Cir. 2003). “While a

confession accompanied by physical violence is per se involuntary, psychological

coercion provokes no per se rule.” United States v. Miller, 984 F.2d 1028, 1030

(9th Cir. 1993) (citations omitted). “The test is whether, considering the totality of

the circumstances, the government obtained the statement by physical or

psychological coercion or by improper inducement so that the suspect’s will was

overborne.” United States v. Leon Guerrero, 847 F.2d 1363, 1366 (9th Cir. 1988).

However, “there are no circumstances in which law enforcement officers may

suggest that a suspect’s exercise of the right to remain silent may result in harsher


                                          4                                    18-10343
treatment by a court or prosecutor.” United States v. Harrison, 34 F.3d 886, 891-

92 (9th Cir. 1994).

      The core of Cragg’s challenge concerns the following statement from

Detective Timothy Redd:

      Um, because what’s gonna happen next is, um, after we’re done talkin’,
      obviously, we’re gonna do imaging on all your systems, all your hard
      drives, everything. And if it’s something that you haven’t told us, it
      could look worse later on down the road. So, now’s the time to say,
      hey, you know, here’s everything. Here’s what I did. Here’s what I do.
      Here’s why I am doin’ this type of thing or whatever the case is.

Cragg asserts that Redd threatened him with harsher treatment if he invoked his

right to remain silent. However, considering those statements in context, Cragg

had already been talking to the officers and was not attempting to invoke his right

to remain silent. Rather, the statement is best interpreted as instructing Cragg to be

honest. Redd was merely warning Cragg, who was already talking with him, that

if he was not honest in his statements to police, it could make the situation he was

in worse. That conduct is not impermissible under our precedent. Considering the

totality of the circumstances here, Cragg’s statement was voluntary. Cf. United

States v. Bautista-Avila, 6 F.3d 1360, 1364 (9th Cir. 1993) (holding that it was not

coercive for law enforcement to suggest that “the court might favorably consider

[the defendant’s] cooperation”).

      We AFFIRM the district court’s denial of Cragg’s motion to suppress. We

VACATE Cragg’s conviction and REMAND for further proceedings consistent

                                          5                                    18-10343
with this opinion.




                     6   18-10343